JUDGMENT ORDER

MUSGRAVE, Senior Judge:
In accordance with the Settlement Agreement between the parties in this action,
IT IS HEREBY ORDERED that U.S. Customs and Border Protection shall reliquidate the entries identified in Schedule A attached hereto on the basis of me appraised values less 17%, and shall promptly refund to Plaintiff the excess duties with interest as provided by law; and it is further
ORDERED that each party shall bear its own costs and expenses; and it is further
ORDERED that this action is dismissed as settled.

Schedule A

[[Image here]]
*714[[Image here]]